Citation Nr: 1138596	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  09-11 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for a generalized anxiety disorder with major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel






INTRODUCTION

The appellant served on active duty from July 1942 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In October 2010, the Board denied the claim, and the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a March 2011 Order, the Court granted a joint motion for remand and vacated the Board's October 2010 decision based on inadequate reasons and bases.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's generalized anxiety disorder is manifested by: depression, social impairment, anxiety, sleep disturbances, and feelings of sadness, guilt, and worthlessness, with Global Assessment of Functioning (GAF) scores of 43 and 55-60 representing "serious" and "moderate" symptoms, respectively.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for a generalized anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in September 2008.  This letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in January 2009.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in October 2008 to determine the severity of his generalized anxiety disorder.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid factual foundations and reasoned bases for the conclusions that were reached.

There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently assigned a 50 percent disability evaluation for his generalized anxiety disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400 (2011).  Under this Diagnostic Code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3   (2002). On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Mauerhan, at 443. The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for an evaluation in excess of 50 percent for his generalized anxiety disorder at any point during the appeal period.  As noted above, the Veteran was afforded a VA examination in October 2008 to determine the severity of his generalized anxiety disorder.  The Veteran also received VA outpatient treatment and evaluation during the pendency of the appeal.  

The Board observes that mental status findings within the VA treatment records noted that the Veteran's judgment and insight were generally appropriate on objective examination.  See e.g., October 2009 VA treatment record.  The VA treatment records reported the Veteran had a congruent thought process and in October 2008, it was reported the while the Veteran's thinking was disorganized, it was logical and productive.  The VA treatment records also indicated that the Veteran was not suffering from delusions or hallucinations.  See e.g., July 2008, April 2009, and January 2010 VA treatment records.  

At the VA examination in October 2008, it was reported the Veteran's reasoning skills indicated the capacity for abstract thinking.  As a whole, VA records indicated that the Veteran was appropriately focused, clear and coherent with an appropriate speech rate.  There is no record of circumstantial, circumlocutory, or stereotyped speech. 

There is no evidence in the claims file that the Veteran suffers from speech which is intermittently illogical, obscure, or irrelevant.  Rather, the VA examination report reflects that his speech was clear and he had a fair ability to express himself.  There is also no evidence from the VA examiner or the VA treatment records that the Veteran suffers from impaired impulse control or spatial disorientation which would warrant a higher rating.  To the contrary the October 2009 VA treatment record specifically found the Veteran did not suffer from impaired impulse control.  The evidence of record also does not show that the Veteran suffers from memory loss for the names of his close relatives, his prior occupation, or his own name.

The evidence of record also has not shown that an increased rating is warranted because the Veteran was in danger of hurting himself or others.  Although a December 2008 VA treatment record noted the Veteran had reported he thought of killing himself, he also reported he was a Christian and would not do it.  Furthermore, the most recent VA treatment records of October 2009 reported the Veteran denied any suicidal thoughts.  In the January 2010 VA treatment record the Veteran again denied any suicidal thoughts, however he admitted he was tired of life, but went on to say that he did not believe he would hurt himself.  

The VA examination report and VA treatment records also did not note any neglect of personal hygiene, disorientation to time or place, or gross impairment in the Veteran's thought process or communication.  To the contrary, the VA treatment records and VA examiner found the Veteran was appropriately dressed and groomed.  See e.g., October 2008 VA examination report and April 2009 VA treatment record.  Finally, neither the VA examiner nor the VA treatment records reported that the Veteran had obsessional rituals which interfered with his routine activities.

The Board notes that the Veteran has complained of panic attacks which occur frequently, as well as depression.  See e.g., March 2009 VA Form 9 and April 2009 VA treatment record.  Both of these symptoms are contemplated in the 50 percent rating criteria.  There is no evidence the Veteran anxiety or depression are of a higher level which could warrant a higher rating.  In this respect, the evidence of record does not indicate that he suffers from near-continuous panic or depression which affects his ability to function independently, appropriately, and effectively.

The October 2008 VA examiner remarked that the Veteran was suffering from depression and his current intensity level was "severe."  The VA examiner reported that the Veteran had no friends, low social tolerance, and lack of pleasure.  The examiner also reported the Veteran had been living by himself for 14 years since his wife passed away, but he received occasional visits from his daughter and monthly visits from a church member.  The VA examiner also reported that the Veteran had recently moved into an assisted living facility, but avoided other residents so that he would not get into arguments with them.  

In contrast, VA treatment records subsequent to the October 2008 VA examination reference the Veteran taking part in social activities with other residents, receiving visitors, and enjoying seeing people at the assisted living facility.  See April 2009, October 2009, and January 2010 VA treatment records.  The Board acknowledges that the Veteran still spends time in his own room, away from other people, however he also reported that he spent time sending emails to friends and family.  While there is evidence that the Veteran spends time by himself during the day, this does not, on its own, warrant a higher evaluation.  Some level of social impairment has been taken into account when determining that a 50 percent evaluation is proper.

The Board also acknowledges that the Veteran suffers from symptoms not covered under Diagnostic Code 9400.  For instance, the Veteran has reported feelings of guilt, worthlessness, and failure.  See e.g., April 2009 and January 2010 VA treatment records.  However, all of the Veteran's symptoms have been taken into account when determining the most appropriate evaluation.  Although the Board finds that the Veteran exhibits some symptoms associated with a higher evaluation, such as prior suicidal ideation, it concludes that the Veteran's overall disability picture continues to most closely approximate that contemplated by a 50 percent evaluation.

Also of record are the Veteran's Global Assessment of Functioning (GAF) scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability rating.

In this case, the Veteran has been assigned GAF scores of 55 and 60 in VA treatment records between July 2008 and January 2010.  However, at the October 2008 VA examination the Veteran was assigned a GAF score of 43.  GAF scores ranging between 41 and 50 indicate some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In viewing the evidence of record in its entirety, the Board finds that the Veteran's overall disability picture continues to most closely approximate that contemplated by a 50 percent evaluation.

The Board acknowledges that the October 2008 VA examiner assigned the Veteran a GAF score of 43, which is lower than the GAF score assigned in recent VA treatment records.  The VA examiner specifically noted that the GAF score of 43 was given because the Veteran had no friends, low social tolerance, and lack of pleasure.  In other words, the assignment of the GAF score appears largely due to the Veteran's social impairment.  As discussed above, a disability rating cannot be assigned based on social impairment alone.  See 38 C.F.R. § 4.126.  The Board will review this assigned GAF score in connection with the other various VA treatment records, VA examination report, and Veteran's complaints.  The GAF score will not be relied upon as the sole basis for an increased disability rating.  Furthermore, as discussed below, the Veteran has gotten more social since moving to the assisted living facility.  

It is acknowledged that the October 2008 VA examiner indicated that the Veteran's condition was of "severe" intensity with impaired social relationships, judgment, mood and range of activities.  The characterization of the anxiety disorder as severe is not, however, dispositive of the issue.  Rather, the Board must evaluate the Veteran's disability in light of all the evidence.  See 38 C.F.R. § 4.2, 4.6.  In this regard, it is noted that more recent VA treatment records suggest that the Veteran is more socially engaged since his move to an assisted living facility.  In the April 2009 VA treatment record the Veteran reported that although he still spent time in his room alone, he was starting to play games with other residents and he visited with the nurse manager.  He also referenced socializing with other residents and enjoying seeing other people instead of living alone.  See October 2009 VA treatment record.  Finally in a January 2010 VA treatment record the Veteran was still spending a large portion of his time alone in his room, but he also noted he got along with others, the assisted living facility had recently thrown a holiday party, and his daughter visited regularly.  Thus, while the Veteran suffers from social impairment, this is contemplated in the 50 percent evaluation.

Although the Veteran does appear to have near continuous depression, this one symptom alone does not warrant the assignment of a higher rating as his condition more closely approximates a 50 percent rating.  38 C.F.R. § 4.7.

The Board acknowledges the Veteran's own contentions that his generalized anxiety disorder warrants an evaluation greater than 50 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected generalized anxiety disorder.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

Overall, the Board concludes that the evidence discussed above supports no more than a 50 percent rating.  The Board acknowledges that the evidence of record demonstrates that the Veteran has some serious symptoms such as severe depression and anxiety, but his overall disability picture does not warrant a higher rating in excess of 50 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 50 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent, or any, hospitalizations for a generalized anxiety disorder.  The October 2008 VA examiner also found that the Veteran has not worked since 1976.  It was noted that he had worked for the railroad for 27 years until he was laid off.  There is no evidence that he has pursued employment in recent years, or is unable to work due to his generalized anxiety disorder.

The Veteran contends he suffers from depression, social impairment, anxiety, sleep disturbances, and feelings of sadness, guilt, and worthlessness.  As noted above, however, these symptoms were already contemplated in the rating currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign greater than a 50 percent evaluation for the Veteran's generalized anxiety disorder.



ORDER

Entitlement to an initial evaluation in excess of 50 percent for a generalized anxiety disorder is denied.


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


